DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3 and 5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument – (pages 5-6) Applicant argues the lack of teaching of the new claim amendment. None of these disclosures corresponds to "generate new image data with a weather other than the predetermined weather superimposed, using the updated base image data as a base for the new image data.” According to paragraphs 4 and 5 of the specification, an image of good weather is stored as a base image used to generate images for other types of weather. The apparatus according to claim 1 can improve the quality of the base images stored in advance, as well as images generated from the base image. Horita does not achieve these effects. Accordingly, claim 1 is patentable over Horita. Independent claims 5 and 6 recite similar 
Examiner’s response – And update search found that Dai et al (US 2019/0304159) teaches the new claim limitations in combination with HORITA et al (US 2016/0305794). Da et al teaches a base image with predetermined weather and generating of new base image in figures 2-3 and their support paragraphs. Please read the Office Action below for further detail mapping. 
	Examiner additionally advise amendment to clarify and to advance the prosecution of the instant invention. For example, amendments to independent claims with detail such as the specific kind of calculation or data structure or composition of the index value for the base image data, what is consider “correct answer information of a position”, clarification of predetermined weather, what kind generating method/calculation for the new image data…etc. Please draw these amendments with support from the specification of the instant invention to prevent new matter rejection. Such amendment would assist the applicant to clarify the novelty of their invention and possible overcome the cited combine prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over HORITA et al (US 2016/0305794) in view of Dai et al (US 2019/0304159).
Claim 1:
HORITA et al (US 2016/0305794) teaches the apparatus that carry the following:
a processor programmed to (paragraph 0226 teaches the use of processors and RAM as part of the hardware to carry out processing)
calculate an index value based on correct answer information at a position where the input image data is captured (0042 teaches calculated parameter/index value, where the index value includes image input image data such as landmarks/signs/symbols upon the traveling path/road of the vehicle and landmark/object recognition along the road, this also vehicle position estimation unit 206/correct answer information at a position, where all this combine is the calculated index value; figure 5 teaches the calculated index value such as position, landmark classification and road recognition such as lanes; figure 10 is interpreted as the index value that compose of position and input image data such as landmark, map position, environment, evaluation value),
read the index value of the base image data at the position where the input image data is captured, from the memory (0042 teaches were storage/memory with group of data the implemented all parameter such as position and input image data that are mapped above already; figure 17 teaches the different kind of base image data that is read out from database 221-225 and 231), 
write the input image data and the calculated index value into the memory such that each of the base image data and the index value of the base image data is updated, the base image data being updated to the input image data, in a case where the calculated index value has evaluation higher than evaluation of the index value of the base image data (0179 teaches updating all aspect of the index value such as the evaluation value, landmark data entry…all the values that are taught above, where consideration of evaluation results to be above/succeeded/higher from the predetermined values; 0191-0192 teaches template/base image replace by newest landmark/input image data due to success ratio/higher threshold).

HORITA et al teach all the subject matter above, but not the following which is taught by Dai et al:
memory that stores base image that is image data during a predetermine weather  and an index value of the base image data (figure 2 and its supporting paragraphs 0027-0032, especially 0028 teaches system 108 and memory 120 with prior generated cloud graphic (base image data) and 0030 teaches cloud image (predetermine weather) with numeric threshold value for level of cloud coverage (index value of base image data) that can be adjusted for generating new cloud image; figure 3 and supporting paragraph 0037-0043, especially 0037 teach store of a single cloud texture (base image data with predetermine weather) with threshold filtered texture (index value)), 
generate new image data with a weather other than the predetermined weather superimposed, using updated base image as a base for the new image data (figure 2 and 0030 teaches generating of new cloud image (update base image) with appropriate numeric threshold value apply to prior cloud image, where adjustment of threshold range from clear sky to mostly cloudy; figure 3 and paragraph 0037 teaches generate graphic (new image data) of wide range of cloud condition from overcast to mostly sunny (a weather) that is updated the single cloud texture for display. Figure 2 and 3 both teach the function of generate, rendering or regenerating by means of graphic rendering and not function of superimposed.).
HORITA et al and Dai et al are both in the field of image analysis, especially with generating new weather viewing for vehicles such that the combine outcome is predictable.  
It would have been obvious to one skill in the art at the time of the invention to modify by updating the environment attribute 661-1 and 661-m of figure 10 of HORITA et al by Dai et al with updating the predetermine weather of the base image data with generating new base image data to enable the in-vehicle information system 104 to display the environment corresponding to the actual cloud cover of the physical location of the real world as disclosed by Dai et al in 0029. 

Claim 2: cancelled

HORITA et al further teaches:
wherein the processor is programmed to calculate a median of pixels of a road surface in the input image data (above teaches processor used; 0132 teaches pixel, by means of luminance and brightness, is calculated, where the median is dependent on how the luminance data is calculated which can be based on state of lighting, determined from data and time, surround weather, distance of object in front of vehicle, windshield wiper device, obtained distributed local weather information), and 
calculate a difference between the median and an ideal pixel value included in the correct answer information as the index value (0079 teaches change/difference of the quantitative value for the luminance/pixel to provide information specifying the environment around the vehicle for the specify factors, where the change is calculated i.e. 0mm to 50mm per hour, or of 50mm to 100mm per hour, along the axis of a combination of luminance /pixel).

Claim 4: cancelled

Claim 5:
HORITA et al (US 2016/0305794) teaches the method by means of flowcharts in figures 6, 8, 11, 14, 15, 18 and 20: 
calculating an index value of input image data based on correct answer information at a position where the input image data is captured (0042 teaches calculated parameter/index value, where the index value includes image input image data such as landmarks/signs/symbols upon the traveling path/road of the vehicle and landmark/object recognition along the road, this also vehicle position estimation unit 206/correct answer information at a position, where all this combine is the calculated index value; figure 5 teaches the calculated index value such as position, landmark classification and road recognition such as lanes; figure 10 is interpreted as the index value that compose of position and input image data such as landmark, map position, environment, evaluation value);
reading the index value of the base image data at the position where the input image data is captured, from the memory, (0042 teaches were storage/memory with group of data the implemented all parameter such as position and input image data that are mapped above already; figure 17 teaches the different kind of base image data that is read out from database 221-225 and 231); 
writing the input image data and the calculated index value into the memory such that each of the base image data and the index value of the base image data is updated, the base image data being updated to the input image data,  in a case where the calculated index value has evaluation higher than evaluation of the index value of the base image data (0179 teaches updating all aspect of the index value such as the evaluation value, landmark data entry…all the values that are taught above, where consideration of evaluation results to be above/succeeded/higher from the predetermined values; 0191-0192 teaches template/base image replace by newest landmark/input image data due to success ratio/higher threshold).
HORITA et al teach all the subject matter above, but not the following which is taught by Dai et al:
storing, in the memory, base image that is image data during a predetermined weather and an index value of the base image data (figure 2 and its supporting paragraphs 0027-0032, especially 0028 teaches system 108 and memory 120 with prior generated cloud graphic (base image data) and 0030 teaches cloud image (predetermine weather) with numeric threshold value for level of cloud coverage (index value of base image data) that can be adjusted for generating new cloud image; figure 3 and supporting paragraph 0037-0043, especially 0037 teach store of a single cloud texture (base image data with predetermine weather) with threshold filtered texture (index value)); 
generating new image data with a weather other than the predetermined weather superimposed, using the updated base image data as a base for the new image data (figure 2 and 0030 teaches generating of new cloud image (update base image) with appropriate numeric threshold value apply to prior cloud image, where adjustment of threshold range from clear sky to mostly cloudy; figure 3 and paragraph 0037 teaches generate graphic (new image data) of wide range of cloud condition from overcast to mostly sunny (a weather) that is updated the single cloud texture for display. Figure 2 and 3 both teach the function of generate, render or regenerate by means of graphic rendering and not function of superimposed). 
HORITA et al and Dai et al are both in the field of image analysis, especially with generating new weather viewing for vehicles such that the combine outcome is predictable.  
It would have been obvious to one skill in the art at the time of the invention to modify by updating the environment attribute 661-1 and 661-m of figure 10 of HORITA et al by Dai et al with updating the predetermine weather of the base image data with generating new base image data to enable the in-vehicle information system 104 to display the environment corresponding to the actual cloud cover of the physical location of the real world as disclosed by Dai et al in 0029. 

Claim 6:
HORITA et al (US 2016/0305794) teaches non-transitory computer readable recording medium storing a program causing a processor to execute a control method for an image processing apparatus including the processor and a memory, the program causing the processor to execute a control process for the image processing apparatus, the control process comprising (figure 1; 0041 teaches the combination of memory/non-transitory medium, processor to implements the functions of the predetermined operation program that is stored in storage unit 220):
calculating an index value of input image data based on correct answer information at a position where the input image data is captured (0042 teaches calculated parameter/index value, where the index value includes image input image data such as landmarks/signs/symbols upon the traveling path/road of the vehicle and landmark/object recognition along the road, this also vehicle position estimation unit 206/correct answer information at a position, where all this combine is the calculated index value; figure 5 teaches the calculated index value such as position, landmark classification and road recognition such as lanes; figure 10 is interpreted as the index value that compose of position and input image data such as landmark, map position, environment, evaluation value);
reading the index value of the base image data at the position where the input image data is captured, from the memory, (0042 teaches were storage/memory with group of data the implemented all parameter such as position and input image data that are mapped above already; figure 17 teaches the different kind of base image data that is read out from database 221-225 and 231); and
writing the input image data and the calculated index value into the memory such that each of the base image data and the index value of the base image data is updated , the base image data being updated to the input image data,  in a case where the calculated index value has evaluation higher than evaluation of the index value of the base image data (0179 teaches updating all aspect of the index value such as the evaluation value, landmark data entry…all the values that are taught above, where consideration of evaluation results to be above/succeeded/higher from the predetermined values; 0191-0192 teaches template/base image replace by newest landmark/input image data due to success ratio/higher threshold).
HORITA et al teach all the subject matter above, but not the following which is taught by Dai et al:
Storing, in the memory, base image data that is image data during a predetermined weather and an index value of the base image data (figure 2 and its supporting paragraphs 0027-0032, especially 0028 teaches system 108 and memory 120 with prior generated cloud graphic (base image data) and 0030 teaches cloud image (predetermine weather) with numeric threshold value for level of cloud coverage (index value of base image data) that can be adjusted for generating new cloud image; figure 3 and supporting paragraph 0037-0043, especially 0037 teach store of a single cloud texture (base image data with predetermine weather) with threshold filtered texture (index value)); 
generating new image data with a weather other than the predetermined weather superimposed, using the updated base image data as a base for the new image data (figure 2 and 0030 teaches generating of new cloud image (update base image) with appropriate numeric threshold value apply to prior cloud image, where adjustment of threshold range from clear sky to mostly cloudy; figure 3 and paragraph 0037 teaches generate graphic (new image data) of wide range of cloud condition from overcast to mostly sunny (a weather) that is updated the single cloud texture for display. Figure 2 and 3 both teach the function of generate, render or regenerate by means of graphic rendering and not function of superimposed). 

HORITA et al and Dai et al are both in the field of image analysis, especially with generating new weather viewing for vehicles such that the combine outcome is predictable.  
It would have been obvious to one skill in the art at the time of the invention to modify by updating the environment attribute 661-1 and 661-m of figure 10 of HORITA et al by Dai et al with updating the predetermine weather of the base image data with generating new base image data to enable the in-vehicle information system 104 to display the environment corresponding to the actual cloud cover of the physical location of the real world as disclosed by Dai et al in 0029. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663